     Case 3:19-cv-00243-MMD-WGC Document 4 Filed 04/20/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     JAMES KENNETH MCCALLUM,                           Case No. 3:19-cv-00243-MMD-WGC

7                                    Plaintiff,                        ORDER
             v.
8

9     DR. NAUGHTON et al.,

10                               Defendants,

11

12          Pro Se Plaintiff James Kenneth McCallum, a state prisoner, submitted a civil rights

13   complaint (“Complaint”) pursuant to 42 U.S.C. § 1983. On March 16, 2020, this Court

14   issued an order denying Plaintiff’s application to proceed in forma pauperis because

15   Plaintiff had “three strikes” pursuant to 28 U.S.C. § 1915(g). (ECF No. 3.) The Court

16   informed Plaintiff that if he did not pay the $400.00 filing fee in full within 30 days of the

17   date of that order, the Court would dismiss the action without prejudice. (Id.) The 30-day

18   period has now expired, and Plaintiff has not paid the full filing fee of $400.00.

19          District courts have the inherent power to control their dockets and “[i]n the exercise

20   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

21   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

22   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

23   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

24   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

25   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

26   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

27   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

28   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal
     Case 3:19-cv-00243-MMD-WGC Document 4 Filed 04/20/20 Page 2 of 3


1    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

2    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

3    dismissal for lack of prosecution and failure to comply with local rules).

4           In determining whether to dismiss an action for lack of prosecution, failure to obey

5    a court order, or failure to comply with local rules, the Court must consider several factors:

6    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

8    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

9    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

10   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

11          Here, the Court finds that the first two factors, the public’s interest in expeditiously

12   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

15   in filing a pleading ordered by the Court or prosecuting an action. See Anderson v. Air

16   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

17   disposition of cases on their merits—is greatly outweighed by the factors in favor of

18   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

19   court’s order will result in dismissal satisfies the “consideration of alternatives”

20   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

21   at 1424. The Court’s order requiring Plaintiff to pay the full filing fee within 30 days

22   expressly stated: “It is further ordered that this action will be dismissed without prejudice

23   unless Plaintiff pays the $400.00 filing fee in full within 30 days of entry of this order.” (ECF

24   No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from his

25   noncompliance with the Court’s order to pay the full filing fee within 30 days.

26          It is therefore ordered that this action is dismissed without prejudice based on

27   Plaintiff’s failure to pay the $400.00 filing fee in compliance with this Court’s March 16,

28   2020, order (ECF No. 3).

                                                    2
     Case 3:19-cv-00243-MMD-WGC Document 4 Filed 04/20/20 Page 3 of 3


1          It is further ordered that the Clerk of Court will close the case and enter judgment

2    accordingly.

3          DATED THIS 20th day of April 2020.

4

5
                                             MIRANDA M. DU
6                                            CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
